EXHIBIT 5 [QLogic Corporation letterhead] November 12, 2015 QLogic Corporation 26650 Aliso Viejo Parkway Aliso Viejo, California 92656 Re:Registration of Securities of QLogic Corporation Ladies and Gentlemen: In connection with the registration of up to 11,250,492 shares of Common Stock of QLogic Corporation, a Delaware corporation (the “Company”), par value $0.001 per share (the “Shares”), under the Securities Act of 1933, as amended, pursuant to a Registration Statement on Form S-8 (the “Registration Statement”), filed with the Securities and Exchange Commission on or about the date hereof, up to 7,250,492 of such Shares to be issued or delivered pursuant to the QLogic Corporation 2005 Performance Incentive Plan, as amended (the “2005 Plan”), and up to 4,000,000 of such Shares to be issued or delivered pursuant to the QLogic Corporation 1998 Employee Stock Purchase Plan, as amended (the “ESPP,” and together with the 2005 Plan, the “Plans”), you have requested my opinion set forth below.
